ACCEPTED
                                                                                             04-14-00649-CR
                                                                                 FOURTH COURT OF APPEALS
                                                                                      SAN ANTONIO, TEXAS
                                                                                         5/7/2015 9:52:47 PM
                                                                                              KEITH HOTTLE
                                                                                                      CLERK

                                  No. 04-14-00649-CR

ALEX GONZALES,                    §      FROM THE 186TH DISTRICT COURT
                                                                         FILED IN
Appellant                         §                               4th COURT OF APPEALS
                                  §                                SAN ANTONIO, TEXAS
v.                                §      BEXAR COUNTY,            5/7/2015 9:52:47 PM
                                                               TEXAS
                                  §                                 KEITH E. HOTTLE
                                                                          Clerk
STATE OF TEXAS                    §
Respondent.                       §      TRIAL COURT CAUSE NO. 2013-CR-7573

                AGREED FIRST MOTION FOR EXTENSION OF TIME
                        TO FILE APPELLANT’S BRIEF


TO THE HONORABLE JUSTICES OF THE FOURTH COURT OF APPEALS:

      COMES NOW, ALEX GONZALES, Appellant, and files this motion for an

extension of time in which to file his brief pursuant to Texas Rule of Appellate Procedure

10.5(b). In support of this motion, Appellant shows the court the following:

                                            I.

      Appellant was convicted by a jury of Driving While Intoxicated – 3rd on July 25,

2014. He was sentenced by the trial judge on August 29, 2014 to five (5) years probation.


                                            II.

      Notice of Appeal was filed on September 5, 2014 in the trial court. After the clerk

and court reporter’s records were filed, court appointed counsel, William Baskette, failed

to file a brief on Appellant’s behalf. On March 10, 2015, the appeal was abated and

remanded to the trial court for an abandonment hearing. On April 1, 2015, Appellant

retained undersigned counsel. On April 10, 2015, Appellant’s appeal was reinstated and

his brief was ordered to be due on May 11, 2015.



                                            1
                                              III.

       Although this case has been delayed because of prior counsel’s inaction on

prosecuting the appeal, undersigned counsel is in need of additional time to review the

records and research the issue and provide Appellant with a meaningful appeal. In addition

to her regular trial docket, counsel was in court litigating pretrial matters in State v.

Cordero, 2013-CR-9774; filed a Motion for New Trial in State v. Hernandez, 2014-

CR-8901; was working on and has now filed a Petition for Discretionary Review in Vise v.

State, PD-0272-15; litigated a motion to suppress issue in State v. Alston, 467337; and was

attending a post-conviction innocence CLE in Orlando, Florida for two days.

       Undersigned counsel is trying to complete the brief as soon as possible, however,

she will be getting married in Cancun, Mexico and on her honeymoon from May 20th until

May 29th. Because of her wedding, counsel is requesting just one extension of 45 days, but

anticipates that the brief will be filed sooner.

       Undersigned counsel has consulted with Lauren Scott from the Bexar County

District Attorney’s Appellate Section and she agrees to Appellant’s motion for an

extension.

       WHEREFORE, Appellant prays the Court grants this first request and extend the

time for filing his brief to Thursday June 25, 2015.

                                                     Respectfully Submitted:

                                                     __/s/Dayna L. Jones
                                                     DAYNA L. JONES
                                                     Bar No. 24049450
                                                     LAW OFFICE OF DAYNA L. JONES
                                                     1800 McCullough Avenue

                                               2
                                                San Antonio, Texas 78212
                                                (210) 255-8525
                                                (210) 223-3248 – FAX


                            CERTIFICATE OF SERVICE

      I hereby certify that a copy of the above foregoing Notice of Appearance has been

delivered via email to the Bexar County District Attorney’s Office at:

                                  Jeanette.canales@bexar.org

On May 7, 2015.



                                                ___/s/Dayna Jones____________
                                                DAYNA JONES




                                            3
                                      No. 04-14-00649-CR

ALEX GONZALES,                        §       FROM THE 186TH DISTRICT COURT
Appellant                             §
                                      §
v.                                    §       BEXAR COUNTY, TEXAS
                                      §
STATE OF TEXAS                        §
Respondent.                           §       TRIAL COURT CAUSE NO. 2013-CR-7573

                         ORDER ON APPELLANT’S FIRST
                  MOTION FOR EXTENSION OF TIME TO FILE BRIEF


       On this the ______ day of _________, 2015, came to be heard Appellee’s First Motion

for Extension of Time to File his brief, and it appears to the court that this motion should be:


               GRANTED                                DENIED

       IT IS THEREFORE ORDERED that the time for filing Appellee’s Brief in this cause be

extended to May ______, 2015.



                                                              __________________________
                                                              JUDGE PRESIDING

SIGNED THIS THE _________ DAY OF _______________, 2015.




                                                 4